                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

SHELLY WHITE                                                                PLAINTIFF

V.                           CASE NO. 3:17-CV-311-BD

SOCIAL SECURITY ADMINISTRATION                                            DEFENDANT



                                        ORDER

      Plaintiff Shelly White has moved for an award of attorney’s fees under the Equal

Access to Justice Act, 28 U.S.C. § 2412. (Docket entry #15) She seeks fees and expenses

in the amount of $4,453.37. (Id.) The Commissioner does not object to the amount

requested. (#17)

      Ms. White’s motion (#15) is GRANTED, and the Commissioner is directed to pay

$4,453.37 in fees and expenses, subject to offset if she has outstanding government debt.

      DATED this 28th day of January, 2019.


                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
